—Appeal from a judgment of the Supreme Court (Canfield, J.), entered March 10, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner is currently serving two concurrent prison sentences of 4V2 to 9 years for criminal sale and criminal possession of a controlled substance in the third degree. On April 27, 1999, petitioner appeared before the Board of Parole for his initial parole release interview. Petitioner was subsequently denied parole and ultimately commenced this CPLR article 78 proceeding challenging the determination. Supreme Court dismissed the petition and this appeal followed.
We affirm. The record discloses that the Board considered all relevant statutory factors in denying petitioner’s parole request, including both the serious nature of his convictions as well as such positive factors as his improved institutional record and future employment plans. Given this circumstance and the fact that petitioner has failed to demonstrate that the determination was affected by irrationality bordering on impropriety, we find no reason to disturb the Board’s discretionary decision that parole release would not be appropriate at this time (see, Matter of Faison v Travis, 260 AD2d 866, 867, appeal dismissed 93 NY2d 1013; see also, Executive Law § 259-i [5]; Matter of Fitzpatrick v Travis, 274 AD2d 718). We have examined petitioner’s remaining contentions and find them to be unpersuasive under the circumstances.
Mercure, J. P., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.